Exhibit PARTICIPATION AGREEMENT RELATING TO CWEI SOUTH LOUISIANA VI This PARTICIPATION AGREEMENT (this “Agreement”) is made and entered into as of May 5, 2008 (the “Effective Date”), by and among the Parties (as defined below). FOR AND IN CONSIDERATION OF the mutual covenants, rights, and obligations set forth in this Agreement, the benefits to be derived from them, and other good and valuable consideration, the receipt and the sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE
